 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  454St. George Warehouse, Inc. and Merchandise Drivers Local 641, International Brotherhood of Team-sters.  Cases 22ŒCAŒ23223, 22ŒCAŒ23259, 22ŒCAŒ23270, and 22ŒRCŒ11703 June 23, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND BRAME On February 8, 2000, Administrative Law Judge How-ard Edelman issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order as modified and set forth in full below.4                                                            1 No exceptions were filed to the judge™s dismissal of the allegation that the Respondent discriminated against Jesse Tharp by assigning him heavier workloads.  Also, no exceptions were filed to the judge™s con-clusions that: the Respondent violated Sec. 8(a)(1) by unlawfully inter-rogating employees; the Respondent violated Sec. 8(a)(3) and (1) by increasing the volume of written discipline given to employees after it became aware of employees™ union activities and by issuing written warnings to employees; the Respondent violated Sec. 8(a)(1) by re-marks impliedly promising benefits; the Respondent™s no-solicitation, no-distribution clause was ambiguous and overly broad, and the Re-spondent violated Sec. 8(a)(1) when it required employees to sign for receipt of a manual containing that clause.   2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   The Respondent also has excepted to the judge™s application of the ﬁsmall shop theoryﬂ to establish the Respondent™s knowledge of Jesse Tharp™s union activities.  We find it unnecessary to rely on that theory in concluding that the record supports the judge™s determination that the Respondent had knowledge of Tharp™s union activities. In addition, Member Brame finds it unnecessary to rely on the judge™s findings that the Respondent did not have to pay for employee Leonard Sides™ miscounting mistakes, in order to find that the Respon-dent violated Sec. 8(a)(3) and (1) of the Act when it discharged Sides. 3 The Respondent has excepted to the judge™s conclusion that Paul Smith was a supervisor, and that Smith engaged in unlawful surveil-lance of employees™ union activities.  In his amended complaint, the General Counsel alleged that Smith created the impression of surveil-lance.  See GC Exh. 26, par. 9.  We conclude, based on Smith™s agency status, and without regard to his supervisory status, that the record sufficiently demonstrates that Smith™s attendance at the union meeting in his capacity as the Respondent™s agent created the impression of surveillance.  Accordingly, we find it unnecessary to pass on the judge™s finding that Smith was a supervisor within the meaning of Sec. 2(11) of the Act.  We shall modify the judge™s Conclusion of Law 6 to conform to the violation found. 4 We shall modify the judge™s recommended Order to conform to the violations found, to correct inadvertent errors, and to conform to Indian Hills Care Center, 321 NLRB 144 (1996). AMENDED CONCLUSIONS OF LAW Substitute the following for Conclusion of Law 6. ﬁ6. By creating the impression that Respondent was engaging in surveillance of its employees, the Respon-dent violated Section 8(a)(1) of the Act.ﬂ ORDER The National Labor Relations Board orders that the Respondent, St. George Warehouse, Inc., Kearny, New Jersey, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Coercively interrogating its employees about their membership in, or activities on behalf of, Merchandise Drivers Local 641, International Brotherhood of Team-sters, the Union. (b) Promising increased benefits and improved terms and conditions of employment to its employees to induce them not to select the Union as their collective-bargaining representative. (c) Soliciting grievances from its employees concern-ing wages, hours, and other terms and conditions of em-ployment to induce them not to select the Union as their collective-bargaining representative. (d) Creating the impression that its employees™ union activities are under surveillance. (e) Engaging in a program of issuing written warnings to its employees rather than its customary oral warnings, because of its employees™ membership in, and activities on behalf of, the Union. (f) Promulgating and distributing to its employees an unlawful no-solicitation, no-distribution clause because of its employees™ membership in, and activities on behalf of, the Union. (g) Issuing written warnings to its employees because of their membership in, and activities on behalf of, the Union. (h) Discharging its employees because of their mem-bership in, or activities on behalf of, the Union. (i) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days of this Order, offer to Leonard Sides and Jesse Tharp full reinstatement to their former jobs or, if such jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed.   (b) Make whole Leonard Sides and Jesse Tharp for any loss of earnings and other benefits resulting from their discharges less any net interim earnings, plus interest. (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful discharges of Leonard Sides and Jesse Tharp, and any reference to written warnings issued to Sides and Tharp from Febru-ary 2, 1999, until their discharges and, within 3 days 331 NLRB No. 55  ST. GEORGE WAREHOUSE  455thereafter, notify them in wr
iting that this has been done 
and that the discharges and warnings will not be used 
against them in any way.  
(d) Rescind its unlawful no-solicitation, no-distribution 
rule, remove it from its employee manual, and notify the 

employees in writing that the rule is no longer being 
maintained. 
(e) Preserve and, within 14 days of any request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its Kearny, New Jersey facility, copies of the attached 
notice marked ﬁAppendix.ﬂ
5  Copies of the notice, on 
forms provided by the Regional Director for Region 22, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail at its own expense a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since February 2, 1999. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED 
that the Regional Direc-
tor for Region 22 shall, within 14 days from the date of 
this Order, open and count the ballots of Leonard Sides 
and Jesse Tharp, and shall prepare and serve on the par-
ties a revised tally of ballots, and issue the appropriate 
certification. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
                                                           
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE  WILL NOT coercively question you about your 
union support or activities. 
WE WILL NOT promise increased benefits and im-
proved terms and conditions of employment to employ-
ees to induce employees not to
 select the Union as their 
collective-bargaining representative. 
WE WILL NOT solicit grievances from employees 
concerning wages, hours, and other terms and conditions 
of employment to induce them not to select the Union as 
their collective-bargai
ning representative. 
WE WILL NOT create the impression that we are en-
gaged in surveillance of our employees™ union activities. 
WE WILL NOT engage in a program of issuing written 
warnings to employees rather
 than our customary oral 
warnings because of employees™ membership in, and 

activities on behalf of, the Union. 
WE WILL NOT promulgate and distribute to employ-
ees an unlawful no-solicitation, no-distribution clause 

because of employees™ memb
ership in, and activities on 
behalf of, the Union. 
WE WILL NOT issue written warnings to employees 
because of their membership 
in, and activities on behalf 
of, the Union. 
WE WILL NOT discharge or otherwise discriminate 
against any of you for supporting Merchandise Drivers 
Local 641, International Brotherhood of Teamsters, or 
any other labor organization. 
WE WILL, within 14 days of the date of the Board™s 
Order, offer Leonard Sides and Jesse Tharp full rein-

statement to their former jobs or, if those jobs no longer 

exist, to substantially equivalent positions, without 
prejudice to their seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL make Leonard Sides and Jesse Tharp whole 
for any loss of earnings and other benefits resulting from 
their discharges, less any net interim earnings, plus inter-
est. WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharges of Leonard Sides and Jesse Tharp, and any 
reference to written warnings issued to Sides and Tharp 
from February 2, 1999, until their discharges, and WE 
WILL, within 3 days therea
fter, notify them in writing 
that this has been done and that the discharges and warn-
ings will not be used against them in any way. 
WE WILL rescind our unlawful no-solicitation, no-
distribution rule, and remove the rule from our employee 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  456manual, and WE WILL notify you in writing that the rule 
is no longer being maintained. 
ST. GEORGE WAREHOUSE, INC. 
 Julie L. Kaufman, Esq
., for the General Counsel.
 Jedd Mendelson, Esq. (Grotta, Glassman & Hoffman), 
for the Respondent. DECISION STATEMENT OF THE CASE 
HOWARD EDELMAN, Administrative Law Judge.  This 
case was tried before me in 
Newark, New Jersey, on July 28 
and August 4, 6, 10, and 11, 1999.   
On various dates in 1999, Merchandise Drivers Local 641, 
International Brotherhood of Teamsters (the Union), filed un-
fair labor practice charges against St. George Warehouse, Inc. 
(Respondent). On May 28, 1999, a complaint issued against Respondent al-
leging violations of Section 8(a)(1) and (3) of the Act.  On June 
10, 1999, a report on challenged ballots and an order consoli-
dating cases was issued.
1   On the entire record in this case, including my observation of 
the demeanor of the witnesses, 
and a consideration of briefs 
filed by counsel for the General Counsel and counsel for Re-

spondent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION Respondent is a New Jersey Cor
poration with an office and 
warehouse facility located in Kearney, New Jersey, where it is 
in the business of warehousing various commodities. Respon-
dent annually performs warehousing 
services, valued at in ex-cess of $50,000 in States, other than the State of New Jersey.  It 
is admitted, and I find that Respondent is engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  
It is also admitted, and I find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
Respondent warehouses custome
r™s commodities at its South 
Kearny, New Jersey facility. 
 Respondent employs approxi-
mately 40-day-shift and night-shi
ft unit employees at its facil-
ity.  Between 20 to 30 of these employees are employed on the 

day shift. 
Anthony Fortunato is Respondent
™s owner.  The operation is 
run day-to-day by Executive Vice President Linda Kuper.  
Steve Kuper is the terminal manager.  He oversees the ware-
house and supervises three departmental supervisors, Bob 
Chapman, Gabe Maldonado, and Ji
mmy Ciaramella.  All of the 
above individuals are supervisor
s within the meaning of Sec-tion 2(11) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. The First Discharge
 of Leonard Sides 
Leonard Sides began working at Respondent™s South Kearny 
facility around July 27, 1997, as
 a forklift operator on the ex-
port receiving side of Respondent™s
 warehouse.  At the time of 
his February 2, 1999 discharge, Si
des worked on the day shift.  
                                                          
 1 The complaint allegations allegi
ng the unlawful suspension and 
discharge of employee James Olbert 
were withdrawn during the course 
of this trial. Sides™ immediate supervisor from
 about June 1998 until the day 
of his discharge wa
s Gabriel Maldonado. Sometime in January, Sides approached a group of outside 
drivers standing near one of 
Respondent™s loading bays and 
asked them when someone from the Teamsters Union was go-

ing to organize Respondent™s empl
oyees.  Jan Katz, an outside 
driver and representative of Local 641 of the Teamsters, re-
sponded that he was the man to 
see about such organizing.  
Katz then handed Sides a num
ber of union cards, explaining that Sides should distribute the 
cards to interested employees 
and, after the employees had signed the cards, return the signed 
cards to Katz.  Sides subsequent
ly distributed these cards to 
most Respondent™s employees and 
returned the signed cards to 
Katz.  Sides estimated that he distributed about 30 union au-

thorization cards to his coworkers.  Between about mid-January 
until the end of March, Sides had 
about four or five conversa-
tions with Katz at Respondent™s
 export dock regarding organiz-
ing Respondent™s employees.  Sides signed a card for the Union 
in January 1999. 
Sometime around mid-January 
1999, Sides asked his co-
worker Jesse Tharp to sign a union authorization card.  Tharp 
volunteered to distribute cards to the night-shift employees with 
whom he was familiar.  Sides gave cards to Tharp approxi-
mately two or three times betw
een mid-January and early Feb-
ruary while both men were on the export dock.  Tharp returned 

the signed cards to Sides.  
Respondent™s own witness, em-
ployee Percell ﬁRobﬂ Wallace Jr. credibly testified that ﬁLennie 

and Jessie, both, was giving out 
the cards.ﬂ  Wallace further 
testified that Respondent™s empl
oyees were talking about the 
Union openly, and in Respondent™
s facility both before and 
after the cards were distributed by Sides and Tharp. 
Around the time the cards were being distributed, in early 
February, Terminal Manager Steve Kuper was informed by 
Export Supervisor Maldonado that according to outside truck-
drivers with whom he had s
poken, the warehouse employees 
were organizing.  Kuper also
 overheard employees talking 
about the Union while he was standing at the import-loading 
door in the middle of the wareh
ouse.  Maldonado testified that 
around the first or second week of
 February, the outside truck-
drivers would tell him that Respondent™s employees were 
ﬁbringing in the Union.ﬂ 
On or about February 2, Res
pondent™s owner, Anthony For-
tunato, was approached by two of his long-time employees, 
Paul Smith and Jerry Hayes.  Hayes and Smith each showed 
Fortunato a blank Local 641 authorization card and advised him 
that Leonard Sides was distributing the union cards to the 
warehouse employees.  Fortunato admitted that he then asked 
Hayes and Smith ﬁ[w]ho™s signing the cards and who™s getting 
the cards.ﬂ 
I find Fortunato™s questions cl
ear and blatant unlawful inter-
rogation in violation of Section 8(a)(1).  
Greenfield Die & Mfg. 
Corp., 
327 NLRB 237 (1998); 
Americold Services, 323 NLRB 
1095 (1997); and 
Rossmore House, 269 NLRB 1176 (1984). 
Fortunato admitted that after immediately learning that Sides 
was distributing union cards in th
e warehouse, he went directly 
out onto the dock where Sides 
was working, accompanied by 
Supervisor Steve Kuper, during the middle of the workday, and 
holding a blank union card up in hi
s hand to get Sides™ atten-
tion.  He asked Sides angrily 
if he was the person who was 
passing out cards.  
Sides admitted he wa
s distributing union 
cards.  Fortunato, in the presence of Kuper, told Sides that Re-
spondent was not a union shop, that he did not want it to be a 
 ST. GEORGE WAREHOUSE  457union shop, and though 2 to 3 hours remained in Sides™ shift, 
Fortunato told Sides that he should punch out and go home.  
Kuper was present during the entire conversation.   
Fortunato denied he fired Sides. 
 He testified that he merely 
waved his hand and walked away.   
Sides, accompanied by Kuper,
 went to the timeclock and 
punched out.  Kuper continued to accompany Sides until he left 
Respondent™s facility.  As Sides was leaving, he told Kuper that 
he would see him in court. 
Kuper then went back to the office and told Fortunato about 
Sides™ ﬁsee him in Courtﬂ statement.  Fortunato then called his 
attorney to speak to him about what had just taken place. 
Sometime later that day, Sides called to get a reaffirmation 
from Fortunato that he was terminated.  Fortunato told him he was not fired; that he would be paid for the hours missed, and 
could return to work. 
Sides impressed me as a totally credible witness.  I was im-
pressed with his demeanor.  Hi
s testimony was detailed and 
consistent during both direct an
d cross-examination.  Moreover, 
and most importantly, he freely
 admitted his chronic lateness 
and mistakes when confronted with them during cross-examination. 
Fortunato did not impress me fa
vorably.  His testimony that 
he merely waved his 
hands and walked away from Sides does 
not ring true.  Why else would 
Sides punch out in the middle of 
the day and be accompanied by Kuper.  Such conduct is simply 
consistent with a discharge. 
 Further, why would Fortunato 
offer to pay Sides for the time he missed, if he had not initially 

terminated him.  Fortunato™s conduct is consistent with a man 
trying to mitigate damage already inflicted.  In this regard, 
Fortunato™s offer to Sides was made only after he contacted his 
attorney.  For these reasons, I 
credit Fortunato™s testimony only 
where he makes admissions against his own interest. 
I discredit Kuper™s testimony th
at he did not overhear Fortu-nato™s conversation with Sides.  Why else would he escort him 
to the timeclock if he did not overhear Fortunato terminating 
Sides.  Fortunato probably instructed Kuper to escort Sides out.  
As set forth above, such conduct is consistent with a discharge.  
Moreover, Kuper, when questioned, was totally unable to ex-plain why he escorted Sides to the timeclock, and then out of 

the plant.  I thus find Kuper is not a credible witness, and credit 
him only when his testimony is to admissions against Respon-
dent™s interest. 
Accordingly, I conclude based 
on the credible testimony set 
forth above, that Fortunato did discharge Sides.  
As set forth above when Fortunato initially spoke with Sides, 
he asked him if he was the i
ndividual passing out union cards.  
Such conduct by Respondent owner when accompanied by an 

unlawful discharge, set forth an
d described below constitutes an 
unlawful interrogation in violation of Section 8(a)(1) of the 
Act.  See 
Greenfield Die, 
supra; Americold Services, 
supra; and Rossmore House, supra. It is well-established Board law that the General Counsel 
must show by a preponderance of the evidence that protected 

activity was a motivating factor in an employer™s decision to 
discipline or discharge an employee. 
 Transportation Manage-ment Corp. v NLRB, 462 U.S. 393 (1983); Wright Line, 251 NLRB 1082 (1980); See also 
Dana Corp.
, 318 NLRB 312, 316 
(1995).  Such a showing establishes an 8(a)(3) violation unless the employer can show as an affirmative defense that it would 
have discharged the employee fo
r legitimate reasons regardless 
of the protected activity. 
Applying these principles to Si
des™ initial discharge, knowl-edge is established by employees Smith and Hayes telling For-
tunato of Sides™ union activities. 
 His animus is established by 
Fortunato™s unlawful interrogation 
of Smith, Hayes, and Sides.  
Fortunato™s simultaneous interr
ogation of Hayes, Smith, and 
Sides coupled with his statement 
that he did not want a union 
shop followed by his discharge of
 Sides in the same breath, 
could not establish a stronger un
ion motivating factor.  It is 
virtually an irrebuttable admission.
  Fortunato essentially told 
Sides that he was aware of 
Sides union activities, wouldn™t 
tolerate a union shop, and that he was being fired because of 
these activities on behalf of the Union.  A clearer case for a 
discriminatory discharg
e cannot be made out.  
Respondent™s defense for this is that, ﬁI didn™t discharge Sides.ﬂ  This testimony that he
 merely waved at
 Sides is dis-credited as set forth and described above in detail. 
Accordingly, I conclude that Respondent has failed to meet 
its Wright Line burden, and conclude th
at Sides was discharged 
on February 16, in violation of Section 8(a)(1) and (3) of the 
Act. 
B. The Discharge of Tharp 
At the time of his discharge on March 16, 1999, Jesse Tharp 
had been working at Respondent™s South Kearny warehouse for 
approximately 6 years as a day-shift loader on the export side 
of the warehouse.   Tharp™s im
mediate supervisor from about August 1998 until the day of his discharge was Robert Chap-
man. The evidence establishes that Respondent was aware of 
Sides™ activities as of February 2.  This is established by his 
testimony that Hayes and Smith told Fortunato about such ac-
tivity.  Moreover, during the February period Steve Kuper was 
informed by Supervisor Maldonado that he had been informed 
of the Union™s attempt to organize the shop.  Respondent™s 
witness, employee Wallace, testified that the only employees 
distributing union cards were Sides and Tharp. 
I conclude that knowledge of Tharp™s activities could be in-
ferred.  Respondent undoubtedly acquired knowledge of such 
activity the same way it acquired 
knowledge of Sides™ activity.  
Employees of Respondent told Fo
rtunato and other supervisors 
about Tharp™s union activities. 
In this case, the small shop theory seems applicable.  See 
Wiess Plow Welding Co., 123 NLRB 617, 618 (1959); 
Coral 
Gables Convalescent Homes, 234 NLRB 1198, 1199 (1978); 
and Permanent Label Corp., 
248 NLRB 118, 134 (1980). 
If more evidence need be established about Respondent™s 
knowledge of Tharp™s union activity, Tharp credibly testified 

that on various occasions while he was distributing union cards, 
he noticed Steve Kuper, and Chapman watching him.  Tharp 
saw Steve Kuper on more than three occasions when he was 
distributing union cards at the breaktable.  On a number of 
these occasions, Tharp credibly te
stified he saw Kuper standing 
approximately 80 feet away at 
the import door, staring at him.  
On different occasions, Tharp saw Kuper and Chapman walk-
ing about 5 feet from the breaktable and staring at him as he 

openly distributed union cards.  
Once when Tharp distributed 
union cards at the mechanics™ room, he noticed Steve Kuper 

walk past and, from a distance of about 10 feet away, stopped 
and stared at him and the employ
ee to whom he was speaking.  
On one of the occasions when Tharp noticed Supervisor Chap-

man watching him on the export
 dock, Chapman walked to-
wards Tharp™s Hilo until he was within 5 feet of where he and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  458another employee were exchanging cards.  When the other 
employee left, Chapman walked away.  Finally, on each occa-
sion when Tharp handed signed union cards back to Sides, 
Tharp noticed Chapman staring at him and Sides from a dis-
tance of about 15
 to 20 feet. 
Towards the end of the day on March 16, 1999, Supervisor 
Chapman pulled Tharp aside while he was working and, ac-
cording to both Tharp and Chapman, told Tharp that what he 
was about to say ﬁwas coming from the office.ﬂ  Chapman then 
told Tharp that he was being discharged because his work pace 
had slowed down.  Tharp responde
d that he had kept the same 
production pace over the past 6 ye
ars and that Respondent had 
never had a problem with the speed of his work.  When Chap-
man disagreed with Tharp™s statement, Tharp asked if Chapman 
was calling him a liar.  Chapman then raised the fact that Tharp 
was often late by 5 to 10 minutes.  Tharp responded that this 
was a situation that had been ongoing for almost 6 years and 
had never been a problem before.  Prior to his discharge, Tharp 
had never been disciplined for slow work.  Until Tharp™s dis-
charge, neither Chapman nor any other of member Respon-
dent™s management had ever men
tioned to Tharp that they per-
ceived his production pace as having slowed down.  Chapman 

then said that he was tired of speaking with Tharp and, after 

again telling Tharp that he was fired, walked away.  Tharp did 
not receive a discharge notice.  During his discussion with 
Chapman regarding his discharge, 
Tharp testified he was in no 
way insubordinate and did not raise his voice to Chapman when 
defending himself against Chapman™s accusations. 
A termination notice signed by
 Chapman and dated March 
16, 1999, was included in Tharp™s personnel file.  Interestingly, 
Chapman checked off ﬁsubstanda
rd performanceﬂ and ﬁatti-
tudeﬂ on the notice, but did not check ﬁlatenessﬂ as a basis for 
Tharp™s discharge, though he wrote as the bases for discharge 
that Tharp™s performance had slowed and that Tharp was con-
stantly coming in late.  However, there is no mention in the 
notice narrative of Tharp™s alleged insubordination and poor 
attitude, the basis asserted by 
Chapman for his decision to ter-
minate Tharp on the spot.  Even Chapman admitted Tharp had 
never been disciplined for his attitude since Chapman had been 
supervising him. C. The Second Discharge of Leonard Sides 
On March 31 Supervisor Chapma
n asked Sides to write up a freight load.  Writing up a freight load was not Sides™ regular 
job and he only performed it on an as needed basis, perhaps 
once every couple of weeks. 
At the end of the day, Supervisor Maldonado, without prior 
warning, called Sides into the office and told him that he was 
being discharged for making to
o many mistakes.  Maldonado 
gave Sides a discharge notice 
and his pay after which Sides 
proceeded to punch out.  The discharge notice, which was writ-
ten and signed by Steve Kuper, stated the reason for Sides™ 
discharge was due to the ﬁnumbe
r of warnings and mistakesﬂ and specifically references three mistakes attributed to Sides on 

March 31.  Of these three mist
akes, two involved miscounts of 
freight.  Sides candidly admitted that on March 31 he had in 
fact miscounted two different ship
ments of freight as described in the termination notice.
2                                                           
 2 This is just one of a number of examples of Sides™ candor.  I was 
very impressed with Sides™ credibility.  
It is undisputed that when Supervisor Maldonado became 
aware of each of these miscount
ing mistakes, he brought them to Sides™ attention and asked Sides to correct the mistakes.  
Sides did so.  At no time prior to his actual discharge on March 

31, was Sides informed by Ma
ldonado or any other Respondent 
supervisor that he would be disciplined or discharged due to 

these mistakes.  He was given neither oral or written warning.  
Sides had made miscounting mistakes
 in the past similar to the 
mistakes that he made on March 31, but had never been disci-plined.  Rather, in the past, once the mistake was caught, Sides 
would merely be asked to correct the mistake.  It is admitted 
that the March 31 mistakes did not cost Respondent any money 
or customer complaints.    
Sides credibly explained, with
out contradiction, that mis-
counting mistakes are frequently 
made by himself and by other 
employees and that he is unaware of another employee being 

disciplined, let alone discharged for such a mistake.  Sides 
stated that miscounting mistakes occur when the freight writer 
is dealing with numer
ous pieces of loose freight such as the 
freight Sides miscounted on March 31. 
The only other employee ever discharged for such a mistake 
was a probationary employee.   
The third mistake noted on Sides™ termination notice con-
cerns Sides™ alleged failure to
 properly record hazardous mate-
rials information on an arrival notice.  Sides credibly denies 
making any mistake regarding the writing up of this hazardous 
freight.  When Sides received the arrival notice for the hazard-
ous materials, there were no 
markings on the arrival notice indicating the freight was hazardous.  
Given Respondent™s knowledge of Sides™ and Tharp™s union 
activities, the intense animus, the willingness to fire union ad-

herents immediately on becoming
 aware of their union activity, 
discharging the only two active 
union organizers engaging in 
systemative interrogation and othe
r 8(a)(1) activity described in 
detail below, the long length of
 employment of Sides and 
Tharp, and the timing of the discharges, I conclude the General 
Counsel has met its Wright Line burden and established a very 
strong prima facie case. 
Respondent contends 
Sides was terminated because of being 
a slow worker, continued lateness, and the freight writing mis-

takes on March 31, the date he was discharged. 
At first it should be noted that Respondent does not have a 
uniform policy as to what constit
utes excessive la
teness.  Addi-tionally, because Respondent does not keep a record of when 
verbal warnings are issued, there is no way to know whether 
any employee had received such discipline.  In this regard, the 
ﬁno previous warningsﬂ boxes on Respondent™s written disci-
pline forms refer to the absence of prior written discipline only.   
The day shift on which Sides was employed commences at 8 
a.m.  Sides™ supervisor, Gabriel Maldonado, testified that he 
considers 5 to 10 minute lateness excessive, and warranting 
discipline.  On February 10, afte
r Sides™ initial discriminatory 
discharge, Maldonado gave Side
s a written warning for being 
late 3 days.  Sides was late 12 
minutes on Monday, February 1, 
1 day before Respondent became aware of his union activity 
and discriminatorily discharged
 him.  However, Maldonado 
was unable to identify which three February latenesses caused 
Sides to receive the February 10 warning.  Therefore, I presume 
the warnings were for latenesses 
after his February 2 discharge. 
Sides only prior written warning for lateness was signed by 
Maldonado on August 27, 1998, when Sides was 1 hour and 39 
minutes late. 
 ST. GEORGE WAREHOUSE  459On March 19 Maldonado gave Sides a written final warning 
for lateness.  The warning, which is actually signed by Steve 
Kuper, states that it is for repeated latenesses and that Sides 
had, at the time of the warni
ng, 16 latenesses since January 1, 
1999.  The warning also states that Fridays are very busy.  
Sides admitted that he was about 1-1/2 hours late on Friday, 
March 19, but states that he called in to tell Respondent that he 
would be late. 
However, during the period January 1, 1998, through March 
31, 1999, Sides had been more than 1 hour late on eight differ-
ent occasions, sometimes twice in 1 month (September 1998).  
Sides had never received any discipline for those latenesses.  

During the same period of time, 
Sides™ coworkers, Paul Smith 
and Purcell Wallace, had each been more than 1 hour late to 

work on 9 and 14 different occasions, respectively.  Kuper, who 
supervised Smith, and Chapman,
 who supervised Wallace, both 
testified that no written discipline for latenesses had been given 
to either employee since they
 had begun supervising them. 
Maldonado and Kuper testified 
that because Thursdays and 
Fridays are the busiest days of the week for the receiving de-
partment, which Maldonado supervis
es, it is most important to 
be on time on those days.  However, Sides had been over 1 
hour late on Friday, August 14, October 15, and December 18, 
1998, and on Friday, January 15, 1999, but had never been 
disciplined for these latenesses, all of which took place before 
Sides™ union activity.  
I conclude that Respondent co
ndoned Sides™ la
teness, until Respondent became aware of his union activity.  
Mountaineer 
Steel, Inc.
, 326 NLRB 787 (1998). 
On March 31, Export Supervisor Robert Chapman asked 
Sides to write up freight.  Wr
iting up freight was not Sides™ 
regular job and he only performed it on an as-needed basis, 
perhaps once every few weeks. 
At the end of the day on March 31, Maldonado called Sides 
into the office and told him that he was being discharged for 
making too many mistakes.  Ma
ldonado gave Sides a discharge 
notice and his pay after which Sides proceeded to punch out.  
The discharge notice, which is written and signed by Steve 
Kuper, states the reason for Si
des™ discharge was due to the 
ﬁnumber of warnings (I assume
 lateness) and mistakesﬂ and 
specifically references three mistakes attributed to Sides on a 
single day, March 31.  Of these three mistakes, two involved 
miscounts of freight.  Sides candidly admitted that on March 
31, he had in fact miscounted two different shipments of freight 
as described in the termination no
tice.  It is un
disputed that 
when Maldonado became aware of each of these miscounting 

mistakes, he brought them to Sides™ attention and asked Sides 
to correct the mistakes that Side
s did.  At no time prior to his 
actual discharge on March 31, was Sides informed by 
Maldonado or any other manageme
nt that he would be disci-
plined or discharged due to these mistakes.  Sides had made 
miscounting mistakes in the past, similar to the mistakes that he 
made on March 31 and had neve
r been disciplined.  Sides 
credibly testified that miscounting mistakes are frequently 
made by himself and by other employees and that he is unaware 
of another employee 
being disciplined, let alone discharged for 
such a mistake.  Sides stated that miscounting mistakes occur 
when the freight writer is de
aling with numerous pieces of 
loose freight such as the freight
 Sides miscounted on March 31.  
Rather, in the past, once the mistake was caught, Sides, in all 
other cases, except for March 31, 
would merely be told to cor-
rect the mistake.  It is conceded that Respondent did not have to 
pay any claims because of Sides™ two March 31 miscounting 
mistakes. 
I conclude that Respondent 
condoned miscounting mistakes 
by Sides and other employees and only relied on such mistakes 
for discipline after becoming aw
are of Sides™ union activity.  
Mountaineer Steel, Inc., supra. The third mistake noted on Sides™ termination notice con-
cerns Sides™ alleged failure to
 properly record hazardous mate-
rials information on an arrival no
tice.  Sides denies making any 
mistake regarding the writing up of this hazardous freight.  
When Sides received the arrival notice for the hazardous mate-
rials, he credibly testified that there were no markings on the 
arrival notice indicating that th
e freight was hazardous.  Sides 
credibly testified that the ﬁHazar
dousﬂ stamp that is now on the 
arrival sheet for the freight in issue, was not on the sheet when 
it was given to him.  The arrival notice stated that the freight 
shipment contained four pieces and Sides counted four skids in front of him.  Sides then measured the freight and entered the 

measurements on the arrival notice.  He also examined all 
pieces of the freight for any markings and discovered a 3-by-5 
inch white label, which stated ﬁThailandﬂ on it.  The white label 
also had typewritten on it Haza
rdousﬂ and a ﬁUNﬂ or code 
number indicating the specific type of hazardous materials 
contained in the freight. Sides recorded all of this information, including the hazard-
ous information, in the ﬁremarksﬂ 
section of the arrival notice.  
While Sides explained that usua
lly, a hazardous material™s label 
would be red, he steadfastly maintained that there were no red 
or even green placards or labels on this freight indicating that it 
was hazardous and that the only label he saw indicating that the 
freight contained hazardous ma
terials was the 3-by-5-inch 
white label described above.  
Respondent™s supervisor, Robert 
Chapman, corroborated Sides™ testimony when Chapman testi-
fied that he and Maldonado jo
intly examined the hazardous 
freight for markings, and that Chapman saw on the freight ﬁ
aﬂ UN number printed on white labels which also contained in-
formation that this freight was a liquid, class 3.2 hazardous 
freight.  Sides was never asked to correct any mistake regard-
ing the hazardous freight nor was he even informed that he had 
made any mistake regarding th
is freight until Maldonado dis-
charged him later that day.  Wh
ile Maldonado claims that he 
gave Sides a verbal warning for 
the first miscounting mistake, 
Maldonado stated that he did not give Sides any warning for 
this second, hazardous mistake.  Maldonado admitted that Re-
spondent did not have to pay an
y claims regarding any alleged 
mistake in writing up the hazardous freight. 
Sides has, in the past, made mistakes in writing up hazardous 
freight, including failing to mark ﬁhazardousﬂ on the arrival 

sheet or forgetting to note the marks in the ﬁremarksﬂ section of 
the arrival sheet, mistakes he di
d not make on March 31.  Sides has not been disciplined for these past mistakes in writing up 
hazardous freight.  Maldonado testified that Sides™ alleged mis-
take about the hazardous freight was what made him consider 
discharging Sides and that if Sides had not made three mistakes 
in one day, he would not have been discharged.  Sides, in unre-

butted testimony, asserted that
 around the spring or summer, 
1998, he made three freight writing mistakes in one day and, 
rather than being disciplined or discharged, was simply chided 

by Linda Kuper. 
Steve Kuper and Maldonado asse
rted that although Sides™ 
three mistakes in 1 day, and particularly the hazardous material 
mistake, caused them to decide to discharge Sides.  Sides™ en-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  460tire record was considered in deciding that he should be dis-
charged.  In this regard, Maldonado stated that in addition to 
the three March 31 mistakes, the basis for Sides™ discharge 
were as follows: latenesses; attitude; slowness; carelessness; 
and the three alleged March 31 mistakes.  The issue of Sides™ 
latenesses has already been
 fully discussed above. 
Again, the credible evidence, including Respondent™s re-
cords and the credible testimony of Sides, establish that until 
the advent of union activity such conduct had always been con-
doned in the past.  
Mountaineer Steel, 
supra. While Maldonado seemed to dwell on how slow Sides™ per-
formance was, he never issued Sides a single written warning 
regarding his slowness.  Ind
eed, it appears from Maldonado™s 
own testimony that prior to Side
s™ union activities, Sides™ al-
leged ﬁslownessﬂ was condoned not
 only by Maldonado, but by 
Maldonado™s predecessor. 
Maldonado then testified, as an afterthought, that he and Ku-
per considered Sides™ carelessness in running over a co-

worker™s foot with a Hilo on December 8, 1998, and damaging 
freight on December 10, 1998, as
 an additional reason for his 
discharge.  Based on Respondent™s own records, it appears that Sides received first written warnings for each incident.  How-
ever, former employees Gerard Murphy™s and Andre Gladden™s 

disciplinary records support a finding that Sides was disparately 
treated.  Here, within a 2-month period (November 1997 through January 1998) Murphy received numerous verbal 
warnings, a written warning and a suspension for careless op-
eration of a Hilo.  In fact, according to November 10, 1997 
suspension notice, his carelessness cost Respondent $8000 in preliminary claims for damage to cu
stomer freight.  Despite this, Murphy was not terminated for carelessness, one of the 
alleged basis for Sides™ discharge.  Gla
dden too, was not dis-
charged when, due to his negligence, he damaged a drum, caus-

ing its entire contents of lavender oil to spill and soak the re-
mainder of the freight already loaded on a container. 
I conclude that in this conne
ction Respondent, assuming that 
such Hilo incident occurring in 1998 was actually considered as 
a reason for Sides™ discharge, was disparately treated because 
of his union activities.  
Woodlands Health Center, 325 NLRB 
351, 362 (1998); 
Dlubak Corp., 307 NLRB 1138, 1155, 1156 
(1992). On February 10, 1999, Tharp was given a written warning 
regarding lateness.  Interestingl
y, not only did Sides and Tharp 
both receive February 10, 1999, written warnings for lateness, 

but the narratives contained on the warnings themselves are 
identical.  I conclude such identical warnings are additional 
evidence of Respondent™s plan to set up both employees for 
discharge because of their union activities.  Tharp™s timecards 
show that while he wa
s late 12 times in 
February 1999, he was 
also late 16 times in January 
1998, 19 days in February, 15 
days in March, 22 days in April, 19 days in May, 18 days in 
June, 9 days in July, 7 days in
 August, 21 days in September, 
13 days in October, 5 days in 
November, and 18 times in De-
cember 1998, and late 16 times in
 January 1999, all before his 
union activity.  Aside from his February 10 warning, Tharp 

never received any discipline for either his 1998 or his January 

1999 latenesses.  The only other written discipline that Tharp 
had received for lateness during his almost 6 years employment 
with Respondent was given to him in 1994.  Tharp candidly 
testified that during his employ
ment with Respondent, he re-
ceived approximately six verbal 
warnings regarding lateness.  
Tharp™s timecards for the pe
riod of time January 1, 1998, 
through March 16, 1999, support Th
arp™s assertion that he was 
very often 5 or 10 minutes late and that this had been an ongo-
ing occurrence for almost 6 years. 
Again it is crystal clear, and I conclude that Tharp™s late-
nesses were always condoned by
 Respondent until he began 
distributing union cards.  
Mountaineer Steel, Inc., 
supra. Tharp™s personnel file contains a March 8, 1999, written 
warning for carelessness.  The 
warning was issued by Steve 
Kuper, and is unsigned by Tharp who denied ever seeing or 
being informed of it.  I credit Tharp.  Tharp candidly admitted 
that he accidentally damaged a drum while loading freight, and 
that Fortunato and Chapman were aware of this.  Both Fortu-
nato and Chapman testified that Tharp™s damaging the drum 
was an accident. 
I find that in view of such admission, any contention that 
such accident was considered to any extent in connection with 
Tharp™s discharge would simply be additional evidence of Re-
spondent™s discriminatory motivation. 
On March 16, 1999, near the end of the day, Chapman pulled 
Tharp aside while he was working, and according to both Tharp 
and Chapman, told Tharp that 
what he was about to say was 
ﬁcoming from the office.ﬂ  Chapman then told Tharp that he 
was being discharged because his work pace had slowed down.  
Tharp responded that he had kept the same production pace 
over the past 6 years and that Respondent had never had a prob-
lem with the speed of Tharp™s work.  
Indeed there is no record of any warnings for such alleged 
slow work throughout Tharp™s 6-year employment tenure with 
Respondent.  Moreover, I conclude that Chapman™s use of the 
phrase ﬁcoming from the officeﬂ is further evidence of a dis-
criminatory motivation. 
Chapman then raised the fact the Tharp was often late by 5 
to 10 minutes.  Tharp credibly tes
tified that this was a situation 
that had been ongoing for almost 6 years and had never been a 

problem before.  Chapman then said that he was tired of speak-
ing with Tharp and, after again telling Tharp that he was fired, 
walked away.  Tharp did not receive a discharge notice.  As set 
forth above, I have concluded that Respondent condoned 
Tharp™s habitual latenesses until knowledge of Tharp™s union 
activity. 
To rebut Respondent™s Wright Line defense, counsel for the 
General Counsel contends that 
Sides and Tharp were generally 
treated disparately with respect to other employees. 
Sides, during his approximately 20-month tenure with Re-
spondent, received three written disciplines prior to his February 
10 and March 19 disciplines and 
March 31 discharge.  During 
Tharp™s almost 6-year employment with Respondent he received 
five written disciplines prior to his February 10 and March 8 
disciplines and March 16 discharg
e.  However, many of Re-
spondent™s current employees have received either the same or 

greater numbers of written discipline during shorter periods of 
time and, in some instances, for conduct which allegedly caused 
Sides and Tharp to be discharg
ed, yet, these employees them-
selves have not been discharged.  Interestingly, much of this 
discipline has been issued to current employees since February 
or early MarchŠfollowing Fortuna
to™s February 2 interrogation 
of Sides.  For example, Jesus Guzman received four written 
warnings during his first 8 months
 of employment, the first three 
of that were issued to him during his probationary period, in 

March 1999, for latenesses and walking off the job prior to 
completing his assignment.  J
ohn Bevan also began receiving written discipline in March 1999 his 6th month of employment, 
 ST. GEORGE WAREHOUSE  461and received a total of five writeups between March 19 and June 
25.  Tony Kirkland who was hi
red on August 14, 1998, received 
five written disciplines between November 1998 and June 1999.  
Kirkland received his first of four written warnings for lateness 
on March 19, 1999.  Franco Pericles received four written warn-ings for lateness between October 6, 1998, and April 28, 1999, and one warning for failing to call or show up for work.  During 
the first month of his probationary period, Edwin Costillo re-
ceived three written warnings, two of which were for being late 
6 days.  Seny Calcano received eight written warnings during 
the 7 months between November 1998 and June 1999.  The first 
six of these warnings are for late
nesses.  During his probationary 
period in 1998, Melvin Ruiz received a written warning for be-
ing a no call/no show and a suspension for lateness.  After he 
passed his probation, Ruiz receive
d a suspension for a second no 
call/no show in 1998, and in 1999, a third lateness warning for 
incorrectly loading freight on the wrong containers, thereby 
causing Respondent to have to pa
y to retrieve the freight and 
send it to the correct destinatio
n.  Hector Santiago, who was hired on July 1, 1998, received his first written warning on 
March 1, 1999, and between March through June, received a 
total of four warnings and one suspension.  Ramone Solane was 
hired on February 18, 1998, and 
received his first written warn-ing on March 10, 1999.  During the 3-1/2-month period between 

March 10 and June 29, Solane 
received seven written warnings 
and one suspension.  While most 
of Solane™s discipline was for 

latenesses, Solane received one warning for damaging cargo, 
thereby causing a spill, which Respondent was then responsible 
for cleaning up, and one warning for walking off the job prior to 
the end of his shift.  Richard Zapatier was hired on October 30, 
1997, and did not receive written discipline until February 23, 
1999, when he received the first of three written warnings given 
during a 5-month period, for walking off the job prior to com-
pleting his assignment.  Zapatier™s other two warnings were 
dated March 10 and July 19, 1999.  To the extent that the above-

named employees, especially, 
Guzman, Bevan, Santiago, So-lane, and Zapatier began receiving discipline in February or 
March, some of which was similar 
to that discipline relied on by 
Respondent in discharging Tharp and Sides, I conclude that such 

discipline is bogus and would not have been issued to the em-
ployees, but for the union activity.  I further conclude because of 
the specious nature of much of th
is discipline, particularly the 
fact that it was issued after the union organizing began, it cannot 

be relied on in evaluating whether Respondent regularly issues 
such discipline to its employees. 
Additionally, assuming that a
ll written discipline in Sides™ and Tharp™s personnel files were actually issued to those em-
ployees, Sides, during his approximately 20-month tenure with 
Respondent, received three written disciplines prior to his Feb-
ruary 10 and March 19 disciplines
 and March 31 discharge.  
During Tharp™s almost 6-year employment with Respondent, 

Respondent™s records establish he received five written disci-
plines prior to his February 10 and March 8 disciplines and 
March 16 discharge.   However,
 Respondent™s records also es-
tablish many of Respondent™s current employees have received 

either the same or greater numbers of written discipline during 
shorter periods of time and, in some instances, for conduct 
which allegedly caused Sides and 
Tharp to be discharges, yet 
none of these employees were discharged.  I find this evidence 
of disparate treatment that further establishes a discriminatory 
motivation.  See 
Woodlands Health Center,
 supra; and Dlubak Corp., supra. Moreover, Respondent™s reliance on certain employee dis-
charge records in support of its discharges of Sides and Tharp, 
is misplaced as the employees discharged were all probation-
ary, and therefore, are distinguishable from Sides and Tharp.  
Respondent™s reliance on the term
ination and discipline records 
of Gerard Murphy and Andre Gl
adden is similarly misplaced.  
Murphy and Gladden were both discharged for theft of cus-
tomer property, an offense not raised in regard to Sides or 
Tharp. I conclude Respondent™s relianc
e on such records establishes 
further evidence of disparate treatment with respect to dis-
charges.  See 
Woodlands Health Center, supra;
 and Dlubak Corp., 
supra. Thus, I conclude that rather than establishing that the dis-
charges of Sides and Tharp w
ould have taken place notwith-
standing these employees™ uni
on activities, Respondent™s de-
fense strongly reinforces the Ge
neral Counsel™s virtually in-
surmountable prima facie case. 
In short, I conclude that the 
General Counsel has established 
with absolute certainty that by
 discharging Sides and Tharp, 
Respondent has violated Section 
8(a)(1) and (3) of the Act. 
Respondent™s Written Warning System 
In determining whether discipline issued to employees is 
unlawful within the meaning of 
Section 8(a)(3) and (1) of the 
Act, the Board relies on the same standard it uses in evaluating 
the lawfulness of an employer™s reasons for discharge.  
Wright Line, Wright Line, 251 NLRB 1082 (1980);
 and 
Dana Corp, 
supra. As set forth, and established above, there was a marked in-
crease in the volume of written discipline issued by Respondent 
to its unit employees following Fortunato™s February 2 interro-
gation of Sides and particularly
 following the March 8 service 
of the representation petition on Respondent and the March 19 
Stipulated Election Agreement. 
Additionally, a large portion of this written discipline is for 
conduct, such as lateness, which, relying on Tharp™s, Sides™ 
Wallace™s, and Smith™s records,
 Respondent previously con-
doned or at most gave verbal warnings. 
Thus, based on the timing of the increased volume of written 
discipline in conjunction with Respondent™s past, more lenient 
approach to issuance of discipline, I conclude that after learning 
of the union organizing, Responde
nt, in order to deter its em-
ployees from engaging in union activities, began issuing writ-
ten, rather than verbal discipline.  I conclude such conduct vio-
lates Section 8(a)(1) and (3) of the Act. 
Assignment of More Difficult Loads 
Tharp testified that since the end of February 1999 Respon-
dent, by its supervisor began to assign him more difficult loads, 
which had the effect of slow
ing down his production time.  
Chapman testified the loads he assigned Tharp were the 
same as those he assigned to other employees. 
Respondent witness, Pursell, Wallace, a good friend of 
Tharp, testified that when Chapman became his supervisor in 
the summer of 1998, he and Thar
p, who was also being super-vised by Chapman, assigned them
 the more difficult loads and 
favored other employees with easier loads. 
I conclude that the General Counsel did not establish through 
Tharp™s conclusionary and opin
ionated testimony that such 
work assignments were in fact
 more difficult tasks.  Respon-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  462dent™s records3 introduced to establish that Respondent did not 
discriminatorily assign Tharp mo
re difficult loads are inconclu-
sive.  In any event, such records were not business records, 
recorded in the normal course 
of Respondent™s business opera-tions, but rather summaries, prepar
ed exclusively for this trial.  
I give them no evidentiary weight. 
Respondent argues that give
n the contradiction between 
Tharp and Wallace as to when they believed such discrimina-
tion with respect to assignment of loads took place reflects 
adversely, against Tharp™s credibility.  I do not agree.  I have 
concluded that both Tharp and Wallace were credible wit-
nesses.  Either witness™ testimony
 could be accurate.  However, 
even if I were to find that Tharp™s complaints began in the 

summer of 1998, rather then the end of February 1999, my 
impression of Tharp™s overall credibility as to the rest of his 
testimony would be unaffected.  
Americare Pine Lodge Nurs-ing, 325 NLRB 98 (1997). 
I conclude there is insufficient evidence to establish the Gen-
eral Counsel™s contention as to
 the discriminatory assignment 
of heavier workloads to Tharp.   
The Union filed a representatio
n petition on March 8, 1999.  
Following the filing of such petition, Respondent held three 
meetings with its warehouse employees concerning the Union™s 
campaign.  Fortunato conducted 
each meeting.  Respondent 
supervisors were also present.  Fortunato testified that at the 

first two meetings, the employ
ees asked whether they could 
receive various new and improved 
benefits.  Fortunato testified 
he told his employees he could 
not provide such benefits until after he had received the election results.  Former employee 

Rigoberto Ubierra attended two of the three employee meet-
ings.  Ubierra credibly testifie
d that Fortunato opened one of 
those meetings by asking the em
ployees if any of them had 
already signed a union card.  According to Ubierra, when no 
one responded, Fortunato then 
asked if any employees had 
complaints regarding the job, or if there was anything they 

wanted to discuss, or anything he could do for the employees. 
I conclude that Fortunato™s re
sponse to employees™ questions 
concerning benefits, when taken into context with his unlawful 
conduct described above and be
low constitutes an implied 
promise of benefits and is in violation of Section 8(a)(1).  
Sel-
kirk Metalbestos,
 321 NLRB 44, 51 (1996), citing 
Pincus Ele-vator & Electrical Co.,
 308 NLRB 684, 692 (1992), enfd. 998 F 2d 1004 (3d Cir. 1993).  For the same reasons I find an im-
plied promise of benefits in vi
olation of Section 8(a)(1) when 
Fortunato asked his employees if
 they had any complaints re-
garding their job, or if there was anything they wanted to dis-
cuss. 
I find Fortunato™s questioning of his employees as to whether 
any of them had signed a union car
d to be a clear and unlawful interrogation in violation of Section 8(a)(1).  
Greenfield Die & 
Mfg. Corp., 
327 NLRB 237 (1998);
 Americold Services,
 323 
NLRB 1095 (1997); and Rossmore House
, 269 NLRB 1176 
(1984). The No-Solicitation Clause 
Respondent™s current ﬁHourly 
Employees Manualﬂ has been 
in effect since June 1994.  The manual contains a no-
solicitation and no-distribution rule, which states: 
                                                          
 3 R. Exhs. 13 and 14. 
(V) SOLICITATIONS: 
There will be no solicitation or collection of funds, in the 
working areas or for any purpose during work hours on the St. 
George premises.  Nor will the distribution of written or 
printed matter of any description for any purpose will be al-
lowed.  Absolutely no materials may be posted in the com-
pany bulletin boards or clock areas, except by management. 
 On Friday, March 19, 1999, Leonard Sides was informed by 
coworkers that the employees had to sign for their copy of the 
employee ﬁManualﬂ in order to collect their paychecks from the 
accounting department.  When Side
s went to accounting at the 
end of the day and asked for his check, he was told that he 
should sign for receipt of the employee ﬁManual.ﬂ  Only after 
he signed the receipt, he was given his check.  Sides and ap-
proximately 12 other employees 
were asked to sign for receipt 
of the employee ﬁManualﬂ on Ma
rch 19, 1999.  None of these 
employees were new hires and ma
ny, like Sides, had been em-
ployed with Respondent for more 
than 1 year.  However, these 
employees had never signed a receipt for the handbook upon 
their hire by Respondent. 
Around March 19, Linda Kuper testified she reviewed one or two employee personnel files, and 
realized that signature pages 
for the receipt of employees™ 
manual were missing from some 
files.  In this regard, Linda Kuper initially testified that she had 
gone to the personnel files for ﬁwhatever reason,ﬂ and that she had seen that there were one 
or two files missing signature pages, including Sides.  When questioned as to what inspired 

Kuper to go through employee f
iles, she testified she didn™t 
know.  Kuper then testified that during the union organizing 
drive she had noticed and been concerned by some employees 
like Tharp, who were exhibitin
g a ﬁYou can™t touch meﬂ atti-
tude and testified further that an
 example of this attitude would 
be Sides™ statement to Steve Kuper on February 2, the date of 
Sides initial discharge that 
Sides ﬁwould see Respondent in 
court.ﬂ  Kuper stated that this raised a concern with regard to 
Sides because he was essentially saying that Respondent could 
not discipline or discharge him.  Kuper further testified that 

when it was discovered that Side
s did not have a signed receipt 
for the employee manual that raised a concern because that 
meant there was nothing in Sides™ file where he admitted that 
Respondent had the right to discipline him. 
The testimony of Kuper establis
hes conclusively that she re-
quired Sides and the 12 other empl
oyees to sign these receipts 
of the hourly employees manual because of Tharp™s and Sides™ 

union activities, which consisted pr
imarily of distributing union 
cards to Respondent™s employees
 at Respondent™s facility.  
Respondent™s ﬁManualﬂ prohibits
 employee solicitations and 
distribution of written matter in working areas during working 
hours. In this regard, ﬁwork hoursﬂ as opposed to ﬁworking 
time,ﬂ connotes all hours of the workday including break and 
lunchtimes.  Thus, the paramete
rs of this rule are ambiguous 
and overly broad and, absent a showing that some legitimate 

purpose is served; the rule is facially invalid.  
Control Services, 314 NLRB 421 (1994), Jay Metals, 
308 NLRB 167 (1992); 
Southwest Gas Corp.,
 283 NLRB 543, 546 (1997); 
Brigadier 
Industries Corp., 271 NLRB 656, 657 (1984).  Respondent™s 
rule is also invalid because it prohibits solicitation on the em-
ployees™ own time.  
Out Way, Inc., 
268 NLRB 394 (1983). 
Accordingly, I conclude that
 Respondent™s no-solicitation 
clause is unlawful and that Re
spondent™s distribution or requir-
ing its employees to sign a receipt of the manual containing 
 ST. GEORGE WAREHOUSE  463such clause was motivated by the union activities of Sides and 
Tharp and is a violation of Section 8(a)(1).  
Unlawful Surveillance 
The General Counsel alleges that Respondent supervisor, 
Paul Smith, engaged in unlawful 
surveillance of employees, 
when he attended a union meeti
ng.  Respondent denies Smith 
was a supervisor within the meaning of Section 2(11) of the 

Act, but admits Smith was an agent within the meaning of Sec-
tion 2(13) of the Act.  There is no dispute that Smith told For-tunato of his intention to attend a union meeting, and that For-
tunato told him it would be ﬁokay,ﬂ and that Smith attended 
such meeting in the presence of Respondent™s employees.  The 
meeting took place away from Respondent™s facility. 
It is undisputed that up and until the summer of 1998 Smith 
was a 2(11) supervisor, with a title of ﬁexport supervisor.ﬂ  

Thereafter, he was reassigne
d to the title ﬁimport door 
checker,ﬂ not a supervisory position.  However, the credible 
evidence establishes that following such reassignment he con-
tinued to be paid at the same rate, and that he retained the au-
thority to effectively recomme
nd discharge and discipline.  
Moreover, Smith continued to assign Hilo drivers as he had 
prior to such reassignment. 
To establish supervisory status, the party raising such allega-
tions, must show that an individual exercises at least one of 

these types of authority with i
ndependent judgment on behalf of 
management and not in a rou
tine or sporadic manner.  
Feld-kamp Enterprises, Inc., 
323 NLRB 1193 (1997), citing DST 
Industries, 310 NLRB 957, 958 (1993); and The Door, 297 
NLRB 601 (1990). 
I conclude Smith was a supervisor within the meaning of the Act.  I also conclude that by
 his attendance at a union meeting 
Respondent engaged in unlawful surveillance of Respondent™s 
employees in violation of Se
ction 8(a)(1) of the Act. 
CONCLUSIONS OF LAW 
1. Respondent is engaged in commerce within the meaning 
of Sections 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent interrogated its
 employees about their mem-
bership in, and activities on behalf of the Union in violation of 
Section 8(a)(1) of the Act. 
4. Respondent promised its employees increased benefits and 
improved terms and conditions of 
employment if they did not 
select the Union as their collective-bargaining representative, in 
violation of Section 8(a)(1) of the Act. 
5. Respondent solicited grieva
nces from its employees con-
cerning wages, hours, and other terms and conditions of em-
ployment in order to induce its 
employees not to select the Un-
ion as their collective-bargaining 
representative, in violation of 
Section 8(a)(1) of the Act. 
6. Respondent unlawfully surv
eilled its employees union ac-
tivities were under surveillance, 
in violation of Section 8(a)(1) 
of the Act. 7. Respondent commenced a program of issuing written 
warnings to its employees rather
 than its customary oral warn-
ings because of their employees membership in, and activities 
on behalf of the Union. 
8. Respondent promulgated and distributed to its employees 
an unlawful no-solicitation clause because of its employees, 
membership in, and activities on behalf of the Union, in viola-
tion of Section 8(a)(1) of the Act. 
9. Respondent issued written wa
rnings to its employees be-
cause of their membership in, and activities on behalf of the 
Union, in violation of Section 8(a)(1) and (3). 
10. Respondent discharged its 
employees Leonard Sides and 
Jesse Tharp because of their membership in, and activities on 
behalf of the Union, in violation of Section 8(a)(1) and (3) of 
the Act. 
The Election 
Pursuant to a stipulated election agreement, an election was 
held on April 14, 1999 (Case 22ŒRCŒ23270), in a unit of Re-
spondent™s full-time and regular part-time warehouse employ-
ees.  The tally of ballots showed: 
 Approximate number of eligible voters–.––.40 
Void ballots––––––––––––.––.1 
Votes cast for Petitioner (Union)––––––16 
Votes cast against 
Petitioner–––––––...17 
Valid votes counted–––––––––.–...33 
Challenged ballots–––––––––.––...4 
 The challenges were sufficient to affect the results of the elec-

tion.   On June 10, 1999, the Region issued its report on challenge 
ballots and order consolidatin
g cases Respondent challenged 
Tharp and Sides and the Board agent challenged John Bevan 

and Tony Daniels on the ground that they arrived to vote after 
the poll had closed.  Pursuant a stipulation, the challenges to 
Bevan and Daniels was sustained 
and approved by the Regional 
Director, and the challenges of Sides and Tharp consolidated 

with the instant trial. 
In view of my finding that Si
des and Tharp were discrimina-
torily discharged in violation of
 Section 8(a)(1) and (3), I rec-
ommend that their challenged ballots be opened, counted, and a revised tally of Ballots be prepared. 
REMEDY Having found Respondent engaged in certain unfair labor 
practices, I recommend that Res
pondent be ordered to cease 
and desist, and to take certain affirmative action to effectuate 
the policies of the act. 
Having found that the Responde
nt discriminatorily dis-
charged Leonard Sides and Jesse 
Tharp, I shall recommend that 
the Respondent offer them immedi
ate and full reinstatement to 
their former jobs or, a substan
tially equivalent position without 
prejudice to their seniority or 
other rights and privileges, and 
make them whole for any loss of earnings they may have suf-
fered by reason of the discrimination against them.  All back-
pay provided shall be computed with interest on a quarterly 
basis in the manner prescribed by the Board in 
F. W. Wool-worth Co., 90 NLRB 289 (1950), and with interest computed in 
the manner and amount prescribed in 
New Horizons for the 
Retarded, 
283 NLRB 1173 (1987).  Additionally, any written 
warnings to Sides and Tharp or
 reference to their discharge 
shall be expunged from their records and written notice given 
to them to this effect.
4 [Recommended Order omitted from publication.]  
                                                          
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
